DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Line 17 of claim 1 states “at lease” which should be corrected to “at least”.  
Lines 3-4 of claim 7 states “the one or the plurality of slots includes a slot except the first slot” which should be corrected to “the one or the plurality of slots further includes a slot other than the first slot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a pair of side wall parts … extending in a first direction that is a signal transmission direction”. This is not clear as since it can be construed as the signal propagation direction in the waveguide (in the x-axis as shown in figures 1) or if it is the signal transmission direction from the slots (in the z-axis direction as shown in figures 1). For the purposes of examination, it will be construed as “a pair of side wall parts … extending in a first direction that is a signal propagation direction in the waveguide” which is supported by the drawings. 
Claim 3 states “1/4 times of a guide wavelength of the waveguide”. It is unclear what a “guide wavelength of the waveguide” is referring to. Is it the length of the waveguide, the operational wavelength of the signal transmitted, or the wavelength of some other element. 
Claims 2-7 are dependent on claim 1, and therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Low-Cost Wideband and High-Gain Slotted Cavity Antenna Using High-Order Modes for Millimeter-Wave Application, hereby referred as Han).
Regarding claim 1, as best understood, Han teaches the following:
a waveguide slot antenna comprising: 
a waveguide formed by 
a dielectric substrate (“a single substrate with permittivity of 2.2, loss tangent of 0.002, and thickness of h”, Section II.A), 
a first conductive layer formed at a lower surface of the dielectric substrate (1st Conductive Layer, figure 1b as shown below, “Shorted via”),
a second conductive layer formed at an upper surface of the dielectric substrate (2nd Conductive Layer, figure 1b as shown below, “Shorted via”) and provided with one or a plurality of slots (as shown in figure 1b), and 
a pair of side wall parts electrically connecting the first conductive layer and the second conductive layer and extending in a first direction that is a signal transmission direction (the combination of “shorted vias” on the respective left and right sides which are aligned in the 1st Direction, figure 1b as shown below); and 
a power feeding part formed so as to penetrate the dielectric substrate at lease from the upper surface to the lower surface of the dielectric substrate and feeding an input signal to the waveguide (“Feeding point” as shown in figures 1b, “a coaxial probe which is located at the center of the structure”), 
wherein the one or the plurality of slots includes a first slot having a predetermined slot length along the first direction (the slot in the center is the first slot which has a slot length in the first direction, figure 1b as shown below), and 
wherein when viewed as a plan view from a second direction that is perpendicular to the second conductive layer (the “z” axis as shown in figure 1b is the second direction), the power feeding part is arranged at a position where the power feeding part overlaps the first slot (as shown in figure 1b, the feeding point overlaps the first slot), and the power feeding part does not deviate from a range of the slot length along the first direction (as shown in figure 1b, the feeding point does not deviate from the range of the slot length).


    PNG
    media_image1.png
    490
    756
    media_image1.png
    Greyscale


Regarding claim 5, as best understood, Han as referred in claim 1 teaches the following:
wherein: when viewed as the plan view from the second direction (as explained in claim 1), the one or the plurality of slots is arranged at a position where the one or the plurality of slots is shifted from a center position between the pair of side wall parts in a third direction that is orthogonal to the first and second directions (as shown in figure 1b, the one or the plurality of slots is shifted from a center position in the third direction, figure 1b as shown above).

Regarding claim 7, as best understood, Han as referred in claim 5 teaches the following:
wherein: the one or the plurality of slots includes a slot (the slots directly above and below the first slot in the “Imaginary slot sub-array”, figure 1b) except the first slot (the slot in the center, figure 1b), and adjacent slots of the one or the plurality of slots are arranged at symmetrical positions with respect to the center position in the third direction (as shown in figure 1b above, the slots directly above and below the first slot are arranged at symmetrical positions with respect to the center position in the third direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Low-Cost Wideband and High-Gain Slotted Cavity Antenna Using High-Order Modes for Millimeter-Wave Application, hereby referred as Han) in view of Uemichi (US 2016/0126636).
Regarding claim 2, as best understood, Han as referred in claim 1 teaches the following:
wherein: the power feeding part is formed by 
an upper end portion arranged on a same plane as the second conductive layer and not being in contact with the second conductive layer (“Feeding point”, figure 1b), and 
a power feeding via conductor whose lower end is connected to the bottom terminal and whose upper end is connected to the upper end portion (as shown in figures 1b, “a coaxial probe which is located at the center of the structure”).
Han does not explicitly teach a power feeding terminal arranged on a same plane as the first conductive layer and not being in contact with the first conductive layer, 
Uemichi suggests the teachings of the power feeding part is formed by a power feeding terminal (portion of element 13, which is spaced apart from the rest of element 13 due to the gap 131, and connected to element 121, figure 2, paragraph [0034]) arranged on a same plane as the first conductive layer and not being in contact with the first conductive layer (element 13, figure 2), an upper end portion (portion of element 11, which is spaced apart from the rest of element 11 due to the gap 112, and connected to element 121, figure 2, paragraph [0034]) arranged on a same plane as the second conductive layer and not being in contact with the second conductive layer (element 11, figure 2), and a power feeding via conductor whose lower end is connected to the bottom terminal and whose upper end is connected to the upper end portion (element 121, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the power feeding part of Han be formed by a power feeding terminal, an upper end portion, and a power feeding via as claimed as suggested by the teachings of Han and Uemichi which is an alternative way to create a feeding conductor through a substrate which can provide a flush arrangement rather than the coaxial cable, which was used by Han, which can also allow the waveguide slot antenna to be implemented as a part of an integrated circuit and take up less space as shown by Uemichi . 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Low-Cost Wideband and High-Gain Slotted Cavity Antenna Using High-Order Modes for Millimeter-Wave Application, hereby referred as Han) in view of Jadhav et al. (Design of X-Band Conical Horn Antenna Using Coaxial Feed and Improved Design Technique for Bandwidth Enhancement, hereby referred as Jadhav). 
Regarding claim 3, as best understood, Han as referred in claim 1 teaches the following:
further comprising: 
a short-circuit wall part electrically connecting the first conductive layer and the second conductive layer (the combination of “shorted vias” on the respective top and bottom sides which are aligned in the 3rd Direction, figure 1b as shown above), the short-circuit wall part being at least one of short-circuit surfaces of the waveguide which are orthogonal to the first direction (as shown in figure 1b above), and 
Han does not explicitly teach wherein a distance between the short-circuit wall part and the power feeding part along the first direction corresponds to 1/4 times of a guide wavelength of the waveguide.
It is known in the antenna art that the distance between a feeding probe and a shorting wall of a waveguide can alter the constructive interference in the direction of the radiating slots. 
Jadhav suggests the teachings of distance between the short-circuit wall part and the power feeding part along the first direction corresponds to 1/4 times of a guide wavelength of the waveguide (as shown in figure 2, the power feeding part and the wall has a distance of λg/4 between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a distance between the short-circuit wall part and the power feeding part along the first direction of Han to correspond to 1/4 times of a guide wavelength of the waveguide as suggested by the teachings of Jadhav as changing the distance between a feeding probe and a shorting wall of a waveguide can alter the constructive interference in the direction of the radiating slots, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, as best understood, Han as referred in claim 3 teaches the following:
wherein: the pair of side wall parts (Han, the combination of “shorted vias” on the respective left and right sides which are aligned in the 1st Direction, figure 1b as shown above) and the short-circuit wall part (Han, the combination of “shorted vias” on the respective top and bottom sides which are aligned in the 3rd Direction, figure 1b as shown above) are formed by a plurality of via conductors connecting the first conductive layer and the second conductive layer (Han, “Shorted Via”, as shown in figure 1b).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Low-Cost Wideband and High-Gain Slotted Cavity Antenna Using High-Order Modes for Millimeter-Wave Application, hereby referred as Han) in view of Rogers et al. (US 2019/0067805, hereby referred as Rogers).
Regarding claim 6, as best understood, Han as referred in claim 5 teaches the waveguide slot antenna with the exception for the following:
wherein: the one or the plurality of slots includes only the first slot.
However it is known in the antenna art that a waveguide slot antenna can operate with a single slot or multiple slots.
Rogers suggests the teachings of waveguide slot antenna having either a single slot (figures 1-6, and their accompanying description) or multiple slots (figures 7-8, and their accompanying description).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the waveguide slot antenna of Han wherein the one or the plurality of slots includes only the first slot as suggested by the teachings of Rogers and known in the art which is an alternative way to have a waveguide slot antenna that radiates all of its energy through one slot which can be used to provide a more directional radiation pattern. 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uemichi (US 2016/0126636, cited by the applicant) and Ulfah et al. (Bandwidth Enhancement of Substrate…, cited by the applicant) could be used to reject the current claims as explained in the submitted European and Korean search reports submitted by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845